Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 11, 2022

The Court of Appeals hereby passes the following order:

A22A1196. PAUL FRATE v. LISA FRATE.

      Paul Frate petitioned to divorce Lisa Frate, and the trial court entered the final
divorce decree on July 21, 2021. Paul moved to set aside the decree under OCGA §
9-11-60 (d), and the trial court denied the motion. Paul then filed this direct appeal.
We lack jurisdiction for two reasons.
      First, appeals from “judgments or orders in divorce, alimony, and other
domestic relations cases” must be made by application for discretionary appeal. See
OCGA § 5-6-35 (a) (2). Second, the denial of a motion to set aside a final judgment
under OCGA § 9-11-60 also must be made by application for discretionary appeal.
See OCGA § 5-6-35 (a) (8), (b); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App.
116, 116 (640 SE2d 688) (2006). “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996). Because Paul Frate failed to follow the requisite
discretionary application procedure, we lack jurisdiction to consider this direct
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/11/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.